United States Court of Appeals
                          For the Eighth Circuit
                      ___________________________

                              No. 16-4157
                      ___________________________

                              Phillip T. Thompson

                      lllllllllllllllllllll Plaintiff - Appellant

                                          v.

  Bank of New York Mellon Trust Company; Mortgage Electronic Registration
          Systems, Inc.; Sutton Funding, LLC; Mickel Law Firm, PA

                    lllllllllllllllllllll Defendants - Appellees

    Sherry L. Morris; Arkansas Child Support Enforcement Unit; Arkansas
     Department of Finance & Administration; Internal Revenue Service

              lllllllllllllllllllllThird Party Defendants - Appellees
                                     ____________

                   Appeal from United States District Court
               for the Eastern District of Arkansas - Little Rock
                                ____________

                           Submitted: April 25, 2018
                             Filed: May 3, 2018
                               [Unpublished]
                               ____________

Before WOLLMAN, LOKEN, and KELLY, Circuit Judges.
                         ____________

PER CURIAM.
       In this removed action, Phillip Thompson appeals the district court’s1 grant of
summary judgment in favor of the Bank of New York Mellon Trust Company on its
counterclaim to foreclose on his home mortgage. After careful review, we conclude
that Thompson has failed to present any basis for reversal. See Beaulieu v. Ludeman,
690 F.3d 1017, 1024 (8th Cir. 2012) (grant of summary judgment reviewed de novo).

      Accordingly, we affirm the judgment. See 8th Cir. R. 47B.
                     ______________________________




      1
       The Honorable Kristine G. Baker, United States District Judge for the Eastern
District of Arkansas.

                                         -2-